*687OPINION.
Marquette:
The facts present two questions 'for decision: (1) The value of the assets transferred to the taxpayer at its incorporation in exchange for stock; and (2) the deductibility of a debt alleged to have been ascertained to be worthless in 1920.
With respect to the first question, we are of opinion that the evidence of value is insufficient to warrant us in disturbing the Commissioner’s valuation. ' The only witness for the taxpayer testified that he had devoted about five years to the preparation of the data contained in the directories, and that he valued his time at from $2,500 to $3,000 a year; that he considered the assets transferred had a cash value of $25,000. The amount of time and labor expended in the production of an article has little, if aiiy, evidentiary value in determining the value of the article produced, in the absence of other evidence showing it had a value.
The taxpayer’s second contention, is that it should be permitted to deduct the amount of $5,544.96 as a debt ascertained to be worthless in 1920. It appears that the taxpayer and the Directory Co. were affiliated and filed consolidated returns. The deduction was disallowed because it was an intercompany transaction. The taxpayer contends that the debt was created in part prior to the time consolidated returns were required from affiliated corporations, and that such part at least should be allowed. Assuming that its pre*688mise is correct, there is nothing in the record to show what part of the debt, if any, was so created, and we must therefore disallow the deduction on the Commissioner’s determination that the transaction was an intercompany transaction.